DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (US 20140009347) (hereinafter Bertin).

    PNG
    media_image1.png
    320
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    284
    media_image2.png
    Greyscale

Regarding claims 1 and 6:
As shown in figures 1-14, Bertin discloses a wireless device (see figure 1) (par 0001), comprising: 
an antenna circuit (see antenna circuit 13-14 in figures 1 and 5-6), comprising a plurality of antennas (figures 1 and 5-6 show plurality of antennas), wherein each of the plurality of antennas is configured to surround a reference point and arrange with an equal interval between each other (figures 5-6 show he plurality of antennas is configured to surround a reference point and arrange with an equal interval between each other); and 
a controller (18 in figure 1) coupled to the antenna circuit (figure 1 shows controller 18 is coupled with antenna circuit 13-14) and configured to: 
compute a strength of a signal of each of the plurality of antennas to choose a plurality of indicated antennas from the plurality of antennas (par 0076); 
compute the signal of each two of the plurality of indicated antennas to obtain a plurality of composite signals (see the RF combining network 15 in figure 1) (par 0012, 0083-0091); and
compute a plurality of phase angles (see 0o, 90o, 180o, and 270o in figures 2-3) according to the plurality of composite signals (Zi in figures 2-3) to compute a positioning angle (wizi in figures 2-3) by using the plurality of phase angles (par 0075-0076, 0088-0089, 0108).

Regarding claims 2 and 7:
Bertin further discloses wherein the plurality of antennas comprises a plurality of antenna pairs (see figure 5), and the reference point is located at a center point between the antennas of each antenna pairs (figure 5 shows the reference point is located at a center point between the antennas of each antenna pairs), wherein the controller (18 in figure 1) is further configured to: choose the plurality of antennas among the plurality of antenna pairs having a larger strength to be the plurality of indicated antennas (par 0076).

Regarding claims 3 and 8:
Bertin further discloses wherein a distance of each two of the plurality of indicated antennas (see plurality of antennas in figures 1 and 5-6) is a baseline length, wherein the controller (18 in figure 1) is further configured to: 20when the plurality of indicated antennas being consecutive (figure 6 shows indicated antennas being consecutive), compute a coarse angle by using a largest composite signal of the plurality of indicated antennas that the baseline length of the plurality of indicated antennas is smaller than a threshold length and compute the plurality of phase angles by using the plurality of composite signals of the plurality of indicated antennas whose baseline length is not smaller than the threshold length (in par 0108 Bertin teaches “the different antenna elements operate like an array and thus the antenna directionality can be ensured by a proper combination of all the received RF signals. Moreover, in this case, the antenna elements are preferably arranged so that the distance d between any pair of adjacent antenna elements is lower than, or equal to, half wavelength ʎ/2, i.e., d≤ʎ/2, so that a radiation diagram with predictable shape and without grating lobes can be formed, ʎ being the operating wavelength for which the antenna device is designed”.  Also, see par 0009).

Regarding claims 5 and 10:
Bertin further discloses wherein a distance between each two of the plurality of indicated antennas is a baseline length, wherein the controller (18 in figure 1) is further configured to: when the plurality of indicated antennas being not consecutive (figure 6 shows indicated antennas being not consecutive), compute the plurality of phase (in par 0108 Bertin teaches “the different antenna elements operate like an array and thus the antenna directionality can be ensured by a proper combination of all the received RF signals. Moreover, in this case, the antenna elements are preferably arranged so that the distance d between any pair of adjacent antenna elements is lower than, or equal to, half wavelength ʎ/2, i.e., d≤ʎ/2, so that a radiation diagram with predictable shape and without grating lobes can be formed, ʎ being the operating wavelength for which the antenna device is designed”.  Also, see par 0009).


Allowable Subject Matter
5.	Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Bertin does not teach or suggest wherein the controller is further configured to: transform the plurality of phase angles into a plurality of global angles according to an initial angle; compute a difference between the plurality of global angles and the coarse angle respectively; and output the global angles corresponding to a smallest difference and take the global angles outputted as the positioning angle.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631